In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-303V
                                      Filed: May 4, 2017
                                        UNPUBLISHED

****************************
JUDITH MARJORIE TIPTON,                  *
                                         *
                     Petitioner,         *      Joint Stipulation on Damages;
v.                                       *      Influenza (“Flu”) Vaccine;
                                         *      Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                      *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Philip Roth, Jr., Marshall, Roth & Gregory, PC, Asheville, NC, for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On March 8, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act. Petitioner alleged that she suffered injuries, including Guillain-Barré Syndrome
(“GBS”) “resulting from adverse effects of a trivalent influenza vaccination she received
on December 30, 2013.” Petition at 1 (emphasis omitted); accord. Petition at ¶¶ 1, 11;
see also Stipulation, filed May 4, 2017, at ¶¶ 1-2, 4. Petitioner further alleged that she
received the vaccination in the United States, suffered the effects of her injuries for
more than six months, and neither she nor any other party has filed a civil action or
received compensation for her injuries, alleged as vaccine caused. Petition at ¶¶ 2, 12-
14; see also Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine caused
petitioner to suffer from GBS or any other injury.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on May 4, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

               1. A lump sum payment of $279,100.96, representing compensation in
        the amount of $51,910.97 for first-year expenses, in the amount of $225,000.00
        for pain and suffering, and in the amount of $2,189.99 for past unreimburseable
        expenses, in the form of a check payable solely to petitioner; and

               2. An amount sufficient to purchase the annuity contract described
        in the stipulation (id. at ¶ 10) paid to the life insurance company, meeting
        the requirements set forth in the stipulation (id. at ¶9), from which the
        annuity will be purchased. Id. at ¶ 8.

These amounts represent compensation for all damages that would be available under
§15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2